Exhibit 10.1

Execution Version

TAX SHARING AGREEMENT

between

NOBLE CORPORATION PLC

and

PARAGON OFFSHORE PLC

dated as of

July 31, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND EXAMPLES

     1   

Section 1.1

   Definitions      1   

Section 1.2

   Examples      7   

ARTICLE II TAX LIABILITIES AND TAX BENEFITS

     7   

Section 2.1

   Noble Taxes      7   

(a)

   Liability for Taxes      7   

(b)

   Payment for Paragon Tax Benefits      8   

Section 2.2

   Paragon Taxes      8   

(a)

   Liability for Taxes      8   

(b)

   Payment for Noble Tax Benefits      8   

Section 2.3

   Rules for Determining from which Business a Tax Item Arises      8   

(a)

   General Rule      8   

(b)

   Brazil      9   

(c)

   Mexico      9   

(d)

   Norway      9   

(e)

   Netherlands      9   

(f)

   Standard Specification Jurisdictions      9   

(g)

   High Specification Jurisdictions      9   

(h)

   Overhead Costs      9   

(i)

   Tax Benefits Arising from Equity Awards      9   

Section 2.4

   Special Rules      10   

(a)

   Pro Forma Stand-Alone Basis      10   

(b)

   Allocation in Straddle Periods      10   

(c)

   Differences between Taxes Shown on Joint Return and Taxes Computed on a Pro
Forma Stand-Alone Basis      10   

ARTICLE III PREPARATION AND FILING OF TAX RETURNS

     11   

Section 3.1

   Joint Returns      11   

(a)

   Preparer of Joint Returns      11   

(b)

   Procedures Governing Joint Returns      11   

Section 3.2

   Separate Returns      11   

(a)

   Preparer of Separate Returns—General Rule      11   

(b)

   Special Rule for Certain Mexican Returns      11   

Section 3.3

   Special Rules Relating to the Preparation of Tax Returns      11   

(a)

   General Rule      11   

(b)

   Paragon Returns      12   

(c)

   Reimbursement for Costs Incurred by Preparer      12   

(d)

   Allocation of Tax Items Between Joint Return and Related Separate Return     
12   

(e)

   Standard of Performance      12   

Section 3.4

   Financial Accounting Reports      12   

 

i



--------------------------------------------------------------------------------

ARTICLE IV TAX PAYMENTS

     12   

Section 4.1

   Payment of Taxes to Tax Authorities      12   

Section 4.2

   Indemnification Payments      12   

(a)

   Tax Payments Made by the Paragon Group      12   

(b)

   Tax Payments Made by the Noble Group      13   

(c)

   Credit for Prior Deemed Tax Payments      13   

(d)

   Payments for Tax Benefits      13   

Section 4.3

   Special Rule for Payment of Certain Mexican Tax Receivables      13   

Section 4.4

   Special Rule for 2013 Brazilian Taxes and Refunds      13   

Section 4.5

   Special Rule for Brazilian Judicial Deposit      14   

Section 4.6

   Special Rule for U.S. Refunds      14   

Section 4.7

   Initial Determinations and Subsequent Adjustments      14   

Section 4.8

   Interest on Late Payments      14   

Section 4.9

   Payments by or to Other Group Members      15   

Section 4.10

   Procedural Matters      15   

Section 4.11

   Tax Consequences of Payments      15    ARTICLE V TAX CONTESTS      16   

Section 5.1

   Notices      16   

Section 5.2

   Control of Tax Contests      16   

(a)

   General Rule      16   

(b)

   Tax Contests Involving Certain Taxes Reported on a Joint Return      16   

(c)

   Tax Contests Involving Taxes Reported on Certain Brazilian Tax Returns     
16   

(d)

   Tax Contests Involving Mexican Tax Receivables      17   

(e)

   Non-Controlling Party Participation Rights      17    ARTICLE VI ASSISTANCE
AND COOPERATION      17   

Section 6.1

   Provision of Information      17   

(a)

   Information with Respect to Joint Returns      17   

(b)

   Information with Respect Tax Payments      18   

(c)

   Information with Respect to Separate Returns      18   

(d)

   Information with Respect to Tax Contests      19   

Section 6.2

   Reliance on Exchanged Information      19   

Section 6.3

   Provision of Assistance and Cooperation      19   

(a)

   Assistance with Respect to Joint Returns      19   

(b)

   Assistance with Respect to Tax Contests      19   

(c)

   Cooperation      20   

Section 6.4

   Supplemental Rulings and Supplemental Tax Opinions      20   

Section 6.5

   Withholding and Reporting      20   

Section 6.6

   Retention of Tax Records      20   

Section 6.7

   Confidentiality      20    ARTICLE VII RESTRICTION ON CERTAIN ACTIONS OF THE
GROUPS      21   

Section 7.1

   General Restrictions      21   

Section 7.2

   Restricted Actions Relating to Tax Materials      21   

Section 7.3

   Certain Paragon Actions Following the Spin-off      21   

(a)

   General Rule      21   

(b)

   Opinion of Counsel with Respect to Restricted Actions      22   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII MISCELLANEOUS

     22   

Section 8.1

   Entire Agreement      22   

Section 8.2

   Governing Law      22   

Section 8.3

   Termination      22   

Section 8.4

   Notices      22   

Section 8.5

   Counterparts      22   

Section 8.6

   Binding Effect; Assignment      23   

Section 8.7

   No Third party Beneficiaries      23   

Section 8.8

   Severability      23   

Section 8.9

   Failure or Indulgence Not Waiver; Remedies Cumulative      23   

Section 8.10

   Amendment      23   

Section 8.11

   Authority      23   

Section 8.12

   Specific Performance      24   

Section 8.13

   Construction      24   

Section 8.14

   Performance Guarantees      24   

Section 8.15

   Limitation of Liability      24   

Section 8.16

   Predecessors or Successors      24   

Section 8.17

   Expenses      24   

Section 8.18

   Effective Date      24   

Section 8.19

   Change in Law      24   

Section 8.20

   Disputes      24   

 

iii



--------------------------------------------------------------------------------

TAX SHARING AGREEMENT

This TAX SHARING AGREEMENT (this “Agreement”) is entered into as of July 31,
2014, between Noble Corporation plc, a public limited company organized under
the laws of England and Wales (“Noble”) and Paragon Offshore plc, a public
limited company organized under the laws of England and Wales (“Paragon”).
Paragon and Noble sometimes are referred to herein individually as a “Party,”
and collectively as the “Parties.” Unless otherwise indicated, all “Article” and
“Section” references in this Agreement are to the articles and sections of this
Agreement.

RECITALS

WHEREAS, Paragon is an indirect, wholly-owned Subsidiary of Noble;

WHEREAS, the Board of Directors of Noble has determined it would be in the best
interests of Noble and its stockholders for Noble to separate the Paragon
Business from the Noble Business (the “Separation”);

WHEREAS, Noble and Paragon expect to enter into the Master Separation Agreement
as of the date hereof in order to set forth the principal arrangements between
them regarding the terms of the Separation;

WHEREAS, Noble intends to distribute to its shareholders all of the shares of
Paragon stock in a transaction (the “Spin-off”) intended to qualify as a
transaction described under Sections 368(a)(1)(D) and 355 of the Internal
Revenue Code of 1986, as amended (the “Code”); and

WHEREAS, the Parties desire to provide for and agree upon the allocation between
the Parties of Taxes and Tax Benefits arising prior to, and as a result of, and
subsequent to the Separation, and provide for and agree upon other matters
relating to Taxes.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:

ARTICLE I

DEFINITIONS AND EXAMPLES

Section 1.1 Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by or is
under common Control with, such first Person.

“Agreement” has the meaning set forth in the preamble hereto.

 

1



--------------------------------------------------------------------------------

“Brazilian High Specification Rig Days” means, with respect to a Tax Year, the
total number of days during such Tax Year that High Specification Rigs are
present in Brazil, provided that (i) any single day in which multiple High
Specification Rigs are present will be counted as a number of days equal to the
number of such rigs present on such day and (ii) any High Specification Rig that
is present in Brazil on any day in which services are being provided with
respect to such rig pursuant to the Brazilian Services Agreement will, solely
for purposes of this definition, not be treated as a High Specification Rig on
such day. For this purpose, a rig shall be treated as “present in Brazil”
beginning on the record date of importation of such rig for Brazilian customs
purposes and shall cease to be so treated on the record date of exportation of
such rig for Brazilian customs purposes.

“Brazilian Services Agreement” means that certain Transition Services Agreement,
dated the date hereof, entered into among Paragon Offshore do Brasil Limitada,
Paragon Offshore (Nederland) B.V., Paragon, Noble Corporation, Noble Dave Beard
Limited, and Noble Drilling (Nederland) II B.V. in connection with the
Separation.

“Brazilian Standard Specification Rig Days” means, with respect to a Tax Year,
the total number of days during such Tax Year that Standard Specification Rigs
are present in Brazil, provided that (i) any single day in which multiple
Standard Specification Rigs are present will be counted as a number of days
equal to the number of such rigs present on such day and (ii) any High
Specification Rig that is present in Brazil on any day in which services are
being provided with respect to such rig pursuant to the Brazilian Services
Agreement will, solely for purposes of this definition, be treated as a Standard
Specification Rig on such day. For this purpose, a rig shall be treated as
“present in Brazil” beginning on the record date of importation of such rig for
Brazilian customs purposes and shall cease to be so treated on the record date
of exportation of such rig for Brazilian customs purposes.

“Business” means the Noble Business or the Paragon Business, as the context
requires.

“Business Day” means a day other than a Saturday, a Sunday or a day on which
banking institutions located in London, England, are authorized or obligated by
applicable law or executive order to close.

“Code” has the meaning set forth in the recitals hereto.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company or other ownership interests, by contract
or otherwise. “Controlled” has a meaning correlative to the foregoing.

“Controlling Party” means the Party that has primary responsibility, control and
discretion in handling, settling or conducting a Tax Contest pursuant to Section
5.2.

“Due Date” has the meaning set forth in Section 4.8.

 

2



--------------------------------------------------------------------------------

“Effective Date” means the date recited above on which the parties entered into
this Agreement.

“Governmental Authority” shall mean any U.S. federal, state, local or non-U.S.
court, government (or political subdivision thereof), department, commission,
board, bureau, agency, official or other regulatory, administrative or
governmental authority.

“Group” means the Noble Group or the Paragon Group, as the context requires.

“High Specification Rigs” means those drilling rigs owned or leased by Noble
Group or Paragon Group that are not Standard Specification Rigs.

“IRS” means the Internal Revenue Service.

“IRS Submission” means the Ruling Request and any other correspondence or
supplemental materials submitted to the IRS in connection with obtaining the
Rulings.

“Joint Return” means any Tax Return that includes Tax Items attributable to both
the Noble Business and the Paragon Business; provided, however, that (i) Tax
Items carried forward from a Tax Year beginning on or before the Spin-off Date
to a Tax Year beginning after the Spin-off Date and (ii) Tax Items described in
Section 2.3(i) shall be ignored for purposes of this determination.

“Master Separation Agreement” means that certain Master Separation Agreement,
dated the date hereof, entered into between Noble and Paragon in connection with
the Separation.

“Noble” has the meaning set forth in the preamble hereto.

“Noble Business” has the meaning set forth in Section 1.1 of the Master
Separation Agreement.

“Noble Group” means Noble and each Subsidiary of Noble (but only while such
Subsidiary is a Subsidiary of Noble) other than any Person that is a member of
the Paragon Group.

“Noble Taxes” has the meaning set forth in Section 2.1(a).

“Non-Controlling Party” means the Party that does not have primary
responsibility, control and discretion in handling, settling or conducting a Tax
Contest pursuant to Section 5.2.

“Non-Preparer” means the Party that is not responsible for the preparation and
filing of a Joint Return or a Separate Return, as applicable, pursuant to
Section 3.1 and Section 3.2.

“Paragon” has the meaning set forth in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Paragon Business” has the meaning set forth in Section 1.1 of the Master
Separation Agreement.

“Paragon Group” means (i) with respect to any Pre-Spin Period, Paragon and each
other Subsidiary of Noble that is (or will be) a Subsidiary of Paragon on the
Spin-off Date and (ii) with respect to any Post-Spin Period, Paragon and each
Subsidiary of Paragon (but only while such Subsidiary is a Subsidiary of
Paragon).

“Paragon Taxes” has the meaning set forth in Section 2.2(a).

“Party” has the meaning set forth in the preamble hereto.

“Payment Date” means (i) with respect to any U.S. federal income tax return, any
of (A) the due date for any required installment of estimated taxes determined
under Section 6655 of the Code, (B) the due date (determined without regard to
extensions) for filing the return determined under Section 6072 of the Code, or
(C) the date the return is filed, as applicable, and (ii) with respect to any
other Tax Return, any of the corresponding dates determined under the applicable
Tax Law.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“Post-Spin Period” means any Tax Year (or portion thereof) beginning after the
Spin-off Date.

“Pre-Spin Period” means any Tax Year (or portion thereof) ending on or before
the Spin-off Date.

“Preparer” means the Party that is responsible for the preparation and filing of
a Joint Return or a Separate Return, as applicable, pursuant to Section 3.1 or
Section 3.2.

“Prime Rate” means the fluctuating commercial loan rate announced by JPMorgan
Chase Bank, National Association from time to time at its New York, NY office as
its prime rate or base rate for U.S. Dollar loans in the United States of
America in effect on the date of determination.

“Related Separation Transactions” means the transactions described in Schedule
1.1.

“Requesting Party” has the meaning set forth in Section 6.4.

“Rulings” mean (i) PLR-128740-13 issued to Noble and dated October 21, 2013, and
(ii) PLR-128741-13, issued to Noble Holding (U.S.) Corporation and dated
October 21, 2013.

 

4



--------------------------------------------------------------------------------

“Ruling Request” means Noble’s and Noble Holding (U.S.) Corporation’s request
for substantially identical rulings filed with the IRS, dated June 24, 2013
(which incorporates prior submissions dated January 23, 2013, March 8,
2013, May 3, 2013, and May 29, 2013), as supplemented on July 11, 2013, and
October 18, 2013 (in each case, including all appendices, schedules,
attachments, and exhibits thereto), and additional related email correspondence
with the IRS.

“Separate Return” means any Tax Return that is not a Joint Return.

“Separation” has the meaning set forth in the recitals hereto.

“Spin-off” has the meaning set forth in the recitals hereto.

“Spin-off Date” means the date on which the Spin-off occurs.

“Standard Specification Rigs” means the drilling rigs set forth on Schedule
1.1(c) of the Master Separation Agreement.

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its Subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

“Supplemental IRS Submission” means any request for a Supplemental Ruling, each
supplemental submission and any other correspondence or supplemental materials
submitted to the IRS in connection with obtaining any Supplemental Ruling.

“Supplemental Ruling” means any private letter ruling obtained by Noble or
Paragon from the IRS which supplements or otherwise modifies the Rulings.

“Supplemental Tax Opinion” means, with respect to a specified action, an opinion
(other than the Tax Opinion) from Tax Counsel to the effect that (subject to any
customary assumptions, qualifications, and limitations set forth therein),
(i) such action will not preclude the Spin-off from qualifying as a Tax-free
transaction described under Sections 368(a)(1)(D) and 355 of the Code to Noble
and its shareholders (except with respect to cash received in lieu of fractional
shares) and (ii) any Tax imposed on any part of the Related Separation
Transactions will not be increased.

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, stamp, excise,
severance, occupation, service, sales, use, license, lease, transfer, import,
export, value added, alternative minimum, estimated or other similar tax
(including any fee, assessment or other charge in the nature of or in lieu of
any tax) imposed by any Governmental Authority and any interest, penalties,
additions to tax or additional amounts in respect of the foregoing.

 

5



--------------------------------------------------------------------------------

“Tax Authority” means, with respect to any Tax, the Governmental Authority that
imposes such Tax, and the Governmental Authority (if any) charged with the
assessment, determination or collection of such Tax for such Governmental
Authority.

“Tax Benefit” means any credit, deduction or other attribute that may have the
effect of decreasing any Tax.

“Tax Contest” means an audit, review, examination or any other administrative or
judicial proceeding with the purpose or effect of redetermining or recovering
Taxes of any member of either Group (including any administrative or judicial
review of any claim for refund).

“Tax Counsel” means (i) with respect to the Tax Opinion, Baker Botts L.L.P. or
(ii) with respect to a Supplemental Tax Opinion, a nationally recognized law
firm or accounting firm designated by the Party to whom such opinion is
delivered.

“Tax Detriment” means any income, gain or other attribute that may have the
effect of increasing any Tax.

“Tax Item” means any Tax Benefit or Tax Detriment.

“Tax Law” means the law of any Governmental Authority and any controlling
judicial or administrative interpretations of such law, relating to any Tax.

“Tax Materials” means (i) the Rulings, (ii) each IRS Submission, (iii) the
representation letters delivered to Tax Counsel in connection with the delivery
of the Tax Opinion or Supplemental Tax Opinion, and (iv) any other materials
delivered or deliverable by Noble, Paragon and others in connection with the
rendering by Tax Counsel of the Tax Opinion or Supplemental Tax Opinion or the
issuance by the IRS of the Rulings or any Supplemental Ruling.

“Tax Opinion” means the opinion to be delivered by Tax Counsel to Noble in
connection with the Spin-off and Related Separation Transactions substantially
to the effect that (subject to the assumptions, qualifications and limitations
set forth therein) for U.S. federal income tax purposes (i) the Spin-off will
qualify as a Tax-free transaction described under Sections 368(a)(1)(D) and 355
of the Code to Noble, its shareholders (except with respect to cash received in
lieu of fractional shares), and Paragon and (ii) certain Related Separation
Transactions will be Tax-free to the parties involved.

“Tax Records” means Tax Returns, Tax Return work papers, documentation relating
to any Tax Contests and any other books of account or records required to be
maintained under applicable Tax Laws (including but not limited to Section 6001
of the Code) or under any record retention agreement with any Tax Authority.

“Tax Return” means any report of Taxes due (including estimated Taxes), any
claims for refund of Taxes paid, any information return with respect to Taxes,
or any other similar report, statement, declaration or document required to be
filed (by paper, electronically or otherwise) under any applicable Tax Law,
including any attachments, exhibits or other materials submitted with any of the
foregoing, and including any amendments or supplements to any of the foregoing.

 

6



--------------------------------------------------------------------------------

“Tax Year” means, with respect to any Tax, the year, or other period, if
applicable, for which the Tax is reported as provided under applicable Tax Law.

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Year.

Section 1.2 Examples. The operation of various provisions of this Agreement is
illustrated by examples in Schedule 1.2 hereto, and this Agreement shall be
interpreted in accordance with such examples.

ARTICLE II

TAX LIABILITIES AND TAX BENEFITS

Except as otherwise provided in Section 5.1 (Notices) and Article VI (Assistance
and Cooperation), the Parties shall be liable for and indemnify each other
against Taxes and reimburse each other for the use of Tax Benefits as prescribed
in this Article II and shall make payments with respect to such Taxes and Tax
Benefits in accordance with Article IV (Tax Payments).

Section 2.1 Noble Taxes.

(a) Liability for Taxes. For any Tax Year (or portion thereof), Noble shall be
liable for and indemnify the Paragon Group against Noble’s allocable portion of
Taxes imposed on the Noble Group and the Paragon Group (“Noble Taxes”). Such
portion shall be determined by taking into account the following Tax Items on a
pro forma stand-alone basis (as determined pursuant to Section 2.4(a)):

(i) Tax Detriments resulting from the Spin-off or the Related Separation
Transactions, except to the extent that such Tax Detriments are directly
attributable to Paragon’s breach of any covenant or representation under Article
VII,

(ii) Tax Benefits resulting from the Spin-off or the Related Separation
Transactions,

(iii) Tax Detriments (other than Tax Detriments resulting from the Spin-off or
the Related Separation Transactions) arising from the operation or ownership of
the Noble Business,

(iv) Tax Benefits (other than Tax Benefits resulting from the Spin-off or the
Related Separation Transactions) arising from the operation or ownership of the
Noble Business, and

(v) Tax Benefits (other than Tax Benefits resulting from the Spin-off or the
Related Separation Transactions) arising from the operation or ownership of the
Paragon Business, but only to the extent such Tax Benefits are not taken into
account in calculating Paragon Taxes under Section 2.2(a)(iii).

 

7



--------------------------------------------------------------------------------

(b) Payment for Paragon Tax Benefits. Noble shall pay Paragon for any Tax
Benefit that is taken into account in calculating Noble Taxes pursuant to
Section 2.1(a)(v); provided, however, that payment for any such Tax Benefit
arising in a Pre-Spin Period and utilized in a Tax Year beginning before the
Spin-off Date shall be required only if the creation or use of such Tax Benefit
results from a Tax Contest resolved after the Spin-off Date.

Section 2.2 Paragon Taxes.

(a) Liability for Taxes. For any Tax Year (or portion thereof), Paragon shall be
liable for and indemnify the Noble Group against Paragon’s allocable portion of
Taxes imposed on the Noble Group and the Paragon Group (“Paragon Taxes”). Such
portion shall be determined by taking into account the following Tax Items on a
pro forma stand-alone basis (as determined pursuant to Section 2.4(a)):

(i) Tax Detriments resulting from the Spin-off or the Related Separation
Transactions to the extent that such Tax Detriments are directly attributable to
Paragon’s breach of any covenant or representation under Article VII,

(ii) Tax Detriments (other than Tax Detriments resulting from the Spin-off or
the Related Separation Transactions) arising from the operation or ownership of
the Paragon Business,

(iii) Tax Benefits (other than Tax Benefits resulting from the Spin-off or the
Related Separation Transactions) arising from the operation or ownership of the
Paragon Business, and

(iv) Tax Benefits (other than Tax Benefits resulting from the Spin-off or the
Related Separation Transactions) arising from the operation or ownership of the
Noble Business, but only to the extent such Tax Benefits are not taken into
account in calculating Noble Taxes under Section 2.1(a)(iv).

(b) Payment for Noble Tax Benefits. Paragon shall pay Noble for any Tax Benefit
that is taken into account in calculating Paragon Taxes pursuant to Section
2.2(a)(iv); provided, however, that payment for any such Tax Benefit arising in
a Pre-Spin Period and utilized in a Tax Year beginning before the Spin-off Date
shall be required only if the creation or use of such Tax Benefit results from a
Tax Contest resolved after the Spin-off Date.

Section 2.3 Rules for Determining from which Business a Tax Item Arises. For
purposes of Article II, the following rules shall apply to determine from which
Business a Tax Item arises:

(a) General Rule. Except to the extent otherwise provided in this Section 2.3,
Tax Items shall be deemed to arise from the operation or ownership of the
Business to which such items are most closely related.

 

8



--------------------------------------------------------------------------------

(b) Brazil. Tax Items related to Taxes imposed by a Tax Authority in Brazil for
a Tax Year shall be deemed to arise from the operation or ownership of the Noble
Business and the Paragon Business in the same proportion as the number of
Brazilian High Specification Rig Days bears to the number of Brazilian Standard
Specification Rig Days, respectively, for such Tax Year. For the avoidance of
doubt, the Parties agree that the allocation of Tax Benefits set forth on
Schedule 2.3(b) is consistent with this Section 2.3(b).

(c) Mexico. Tax Items related to Taxes imposed on any member of the Noble Group
or the Paragon Group (other than Paragon Offshore Contracting GmbH or Noble
Mexico Limited) by any Governmental Authority in Mexico with respect to a
Pre-Spin Period shall be deemed to arise from the operation or ownership of the
Paragon Business; provided, however, that any Taxes resulting from the
restructuring or dissolution of any Person listed on Schedule 2.3(c) shall be
deemed to arise from the operation or ownership of the Noble Business.

(d) Norway. Net operating losses incurred by Paragon Offshore Drilling AS,
Paragon Offshore AS, or Paragon Seillean AS during a Pre-Spin Period shall be
deemed to arise from the operation or ownership of the Paragon Business,
provided, however, that any such net operating losses shall be deemed to arise
from the operation or ownership of the Noble Business to the extent such losses
are used to offset any deferred gains arising in Norway from the operation or
ownership of the Noble Business.

(e) Netherlands. Tax Items related to Taxes imposed on Noble-Neddrill
International Limited by any Governmental Authority in the Netherlands shall be
deemed to arise from the operation or ownership of the Paragon Business. Tax
Items related to Taxes imposed on Noble Drilling (Nederland) II B.V. and Noble
Resources Limited by any Governmental Authority in the Netherlands shall be
deemed to arise from the operation or ownership of the Noble Business.

(f) Standard Specification Jurisdictions. Tax Items related to Taxes imposed by
any Governmental Authority in Brunei, Cameroon, Congo, Denmark, Gabon, India,
Ivory Coast, Labuan, Malaysia, Nigeria, or Qatar with respect to a Pre-Spin
Period shall be deemed to arise from the operation or ownership of the Paragon
Business.

(g) High Specification Jurisdictions. Tax Items related to Taxes imposed by any
Governmental Authority in Argentina, Australia, China, Cyprus, Egypt, Israel,
Libya, New Zealand, or Saudi Arabia with respect to a Pre-Spin Period shall be
deemed to arise from the operation or ownership of the Noble Business.

(h) Overhead Costs. Tax Items related to overhead costs and expenses that do not
directly relate to either Business shall be allocated between the Noble Business
and the Paragon Business in a manner that is consistent with the practice of the
Groups before the Spin-off Date.

(i) Tax Benefits Arising from Equity Awards. Tax Benefits arising from the
vesting or payment of an equity award shall be deemed to arise from the
operation or ownership of the Business that received the benefit of the services
to which such equity award relates, regardless of whether such equity award is
paid in the form of Noble stock, Paragon stock, or other consideration. Schedule
2.3(i) sets forth the allocation of specific equity awards in a manner that the
Parties agree is consistent with this Section 2.3(i).

 

9



--------------------------------------------------------------------------------

Section 2.4 Special Rules.

(a) Pro Forma Stand-Alone Basis. For purposes of computing Noble Taxes and
Paragon Taxes on a pro forma stand-alone basis, Tax Items shall be taken into
account:

(i) only to the extent required or allowable under applicable Tax Law on a pro
forma stand-alone basis,

(ii) by using all applicable elections, accounting methods, and conventions used
on the Tax Return on which such Tax Items are actually reported,

(iii) by applying the average Tax rate on such Tax Return, provided, however, if
any category of Tax Items is subject to a different rate of Tax than other
categories of Tax Items on such Tax Return, the average Tax rate applicable to
such category of Tax Items reported on the Tax Return shall apply with respect
to such Tax Items, and

(iv) by treating Tax Benefits as used in the order specified under applicable
Tax Law or, to the extent that such Tax Law does not specify the order of use,
used pro rata.

(b) Allocation in Straddle Periods. For purposes of Section 2.1(b) and Section
2.2(b), Tax Benefits arising during any Tax Year that begins on or before and
ends after the Spin-off Date shall be treated as arising during the Pre-Spin
Period or the Post-Spin Period based on an interim closing of the books as of
and including the day of the Spin-off Date. Notwithstanding the foregoing, Tax
Items attributable to any such Tax Year that are calculated on an annualized
basis (including depreciation, amortization and depletion deductions) shall be
apportioned between the Pre-Spin Period and the Post-Spin Period on a daily pro
rata basis.

(c) Differences between Taxes Shown on Joint Return and Taxes Computed on a Pro
Forma Stand-Alone Basis. If, without regard to this Section 2.4(c), the sum of
Noble Taxes and Paragon Taxes relating to a Joint Return is different from the
amount of Tax shown on such Joint Return, then the Tax shown on such Joint
Return shall be allocated between the Parties in the same proportion as the
amount of Noble Taxes or Paragon Taxes, as appropriate, bears to the sum of
Noble Taxes and Paragon Taxes relating to such Joint Return.

 

10



--------------------------------------------------------------------------------

ARTICLE III

PREPARATION AND FILING OF TAX RETURNS

Section 3.1 Joint Returns.

(a) Preparer of Joint Returns. Noble shall be responsible for preparing and
timely filing (or causing to be prepared and filed) all Joint Returns required
to be filed under applicable Tax Law by a member of the Noble Group. Paragon
shall be responsible for preparing and timely filing (or causing to be prepared
and filed) all Joint Returns required to be filed under applicable Tax Law by a
member of the Paragon Group.

(b) Procedures Governing Joint Returns. The Preparer shall make any Joint
Return, or relevant portion thereof, available to the Non-Preparer within a
reasonable time period before the Joint Return is due, taking into account any
extensions that the Preparer files, and shall consider in good faith any
comments on such Tax Return that are provided in writing by the Non-Preparer,
which comments shall be provided within a reasonable time period after such Tax
Return is made available to the Non-Preparer. Furthermore, with respect to any
Joint Return, the Preparer shall not take (and shall cause the members of the
Preparer’s Group not to take) any position that it knows, or reasonably should
know, is inconsistent with the past practice of the Groups.

Section 3.2 Separate Returns.

(a) Preparer of Separate Returns—General Rule. Except as provided in Section
3.2(b), Noble shall be responsible for preparing and timely filing (or causing
to be prepared and filed) all Separate Returns that include Tax Items
attributable to the Noble Business. Paragon shall be responsible for preparing
and timely filing (or causing to be prepared and filed) all Separate Returns
that include Tax Items attributable to the Paragon Business. For purposes of
this Section 3.2(a), (i) Tax Items carried forward from a Tax Year beginning on
or before the Spin-off Date to a Tax Year beginning after the Spin-off Date and
(ii) Tax Items described in Section 2.3(i) shall be ignored.

(b) Special Rule for Certain Mexican Returns. Noble shall have full control over
the filing of any Separate Returns to the extent related to Mexican tax
receivables described in Section 4.3.

Section 3.3 Special Rules Relating to the Preparation of Tax Returns.

(a) General Rule. Except as otherwise provided in this Agreement, the Party
responsible for filing (or causing to be filed) a Tax Return pursuant to Section
3.1 or Section 3.2 shall have the exclusive right, in its sole discretion, with
respect to such Tax Return to determine (i) the manner in which such Tax Return
shall be prepared and filed, including the elections, methods of accounting,
positions, conventions and principles of taxation to be used, and the manner in
which any Tax Item shall be reported, (ii) whether any extensions may be
requested, (iii) whether an amended Tax Return shall be filed, (iv) whether any
claims for refund shall be made, (v) whether any refunds shall be paid by way of
refund or credited against any liability for the related Tax and (vi) whether to
retain outside firms to prepare or review such Tax Return.

 

11



--------------------------------------------------------------------------------

(b) Paragon Returns. With respect to any Separate Return Paragon is obligated to
file pursuant to Section 3.2, Paragon shall not take (and shall cause the
members of the Paragon Group not to take) any position that it knows, or
reasonably should know, would adversely affect any member of the Noble Group.
Furthermore, with respect to any such Separate Return, Paragon shall not take
(and shall cause the members of the Paragon Group not to take) any position that
it knows, or reasonably should know, is inconsistent with the past practice of
the Noble Group or the Paragon Group.

(c) Reimbursement for Costs Incurred by Preparer. The Non-Preparer of a given
Tax Return may request that the Preparer amend such Tax Return for the benefit
of the Non-Preparer. If the Preparer agrees, in its sole discretion, to amend
such Tax Return, the Preparer shall be entitled to reimbursement from the
Non-Preparer for any reasonable third-party costs that are attributable to the
Non-Preparer’s request, to the extent those costs exceed $50,000.

(d) Allocation of Tax Items Between Joint Return and Related Separate Return.
Notwithstanding Section 3.3(a), if Tax Items are allocated between a Joint
Return and any related Separate Return, then the Preparer of such Separate
Return shall (and shall cause the members of its Group to) file the related
Separate Return in a manner that is consistent with the reporting of such Tax
Items on the Joint Return.

(e) Standard of Performance. The Parties shall prepare (or cause to be prepared)
Joint Returns with the same general degree of care used in preparing Separate
Returns.

Section 3.4 Financial Accounting Reports. With respect to Tax Items that are
reflected on Noble’s financial accounting books, Paragon shall not prepare its
financial accounting books in a manner that is inconsistent with Noble’s
reporting of such Tax Items.

ARTICLE IV

TAX PAYMENTS

Section 4.1 Payment of Taxes to Tax Authorities. Noble shall be responsible for
remitting (or causing to be remitted) to the proper Tax Authority all Tax shown
(including Taxes for which Paragon is wholly or partially liable pursuant to
Section 2.2) on any Tax Return for which it is responsible for the preparation
and filing pursuant to Section 3.1 or Section 3.2, and Paragon shall be
responsible for remitting (or causing to be remitted) to the proper Tax
Authority all Tax shown (including Taxes for which Noble is wholly or partially
liable pursuant to Section 2.2) on any Tax Return for which it is responsible
for the preparation and filing pursuant to Section 3.1 or Section 3.2.

Section 4.2 Indemnification Payments.

(a) Tax Payments Made by the Paragon Group. If any member of the Paragon Group
remits a payment to a Tax Authority for Taxes for which Noble is wholly or
partially liable under this Agreement, Noble shall remit the amount for which it
is liable to Paragon within 30 Business Days after receiving written
notification requesting such amount.

 

12



--------------------------------------------------------------------------------

(b) Tax Payments Made by the Noble Group. If any member of the Noble Group
remits a payment to a Tax Authority for Taxes for which Paragon is wholly or
partially liable under this Agreement, Paragon shall remit the amount for which
it is liable to Noble within 30 Business Days after receiving written
notification requesting such amount.

(c) Credit for Prior Deemed Tax Payments. For purposes of Section 4.2, (i) the
portion of Taxes paid by the Noble Group to a Tax Authority for which Paragon is
wholly or partially liable and (ii) the portion of Taxes paid by the Paragon
Group to a Tax Authority for which Noble is wholly or partially liable will be
determined by assuming that Paragon and Noble, as appropriate, previously paid
the amounts specified in Schedule 4.2(c) with respect to Taxes.

(d) Payments for Tax Benefits.

(i) If a member of the Noble Group uses a Tax Benefit for which Paragon is
entitled to reimbursement pursuant to Section 2.1(b), Noble shall pay to
Paragon, within 30 Business Days following the use of such Tax Benefit, an
amount equal to the deemed value of such Tax Benefit, as determined in Section
4.2(d)(iv).

(ii) If a member of the Paragon Group uses a Tax Benefit for which Noble is
entitled to reimbursement pursuant to Section 2.2(b), Paragon shall pay to
Noble, within 30 Business Days following the use of such Tax Benefit, an amount
equal to the deemed value of such Tax Benefit, as determined in Section
4.2(d)(iv).

(iii) For purposes of this Agreement, a Tax Benefit will be considered used
(A) in the case of a Tax Benefit that generates a Tax refund, at the time such
Tax refund is received and (B) in all other cases, at the time the Tax Return is
filed with respect to such Tax Benefit or, if no Tax Return is filed, at the
time the Tax would have been due in the absence of such Tax Benefit.

(iv) The deemed value of any such Tax Benefit will be (A) in the case of a Tax
credit, the amount of such credit or (B) in the case of a Tax deduction, an
amount equal to the product of (1) the amount of such deduction and (2) the
highest statutory rate applicable under Section 11 of the Code or other
applicable rate under state, local or foreign law, as appropriate.

Section 4.3 Special Rule for Payment of Certain Mexican Tax Receivables.
Notwithstanding any other provision of this Agreement, Paragon shall pay to
Noble any amounts received from (or utilized as an offset or credit against
Taxes imposed by) any Tax Authority in Mexico that relate to the aggregate tax
receivables found on the statutory books of the Persons listed in Schedule 4.3
as of June 30, 2014.

Section 4.4 Special Rule for 2013 Brazilian Taxes and Refunds. Notwithstanding
any other provision of this Agreement, any additional Tax due to any Tax
Authority in Brazil with respect to the 2013 Tax Year shall be the
responsibility of Paragon, and

 

13



--------------------------------------------------------------------------------

Paragon shall reimburse Noble for any such Taxes paid by the Noble Group to any
Tax Authority in Brazil. Likewise, and notwithstanding any other provision of
this Agreement, Paragon shall be entitled to any refund of Taxes previously paid
by the Noble Group or the Paragon Group to any Tax Authority in Brazil with
respect to the 2013 Tax Year, and Noble shall remit to Paragon any such refund
received by the Noble Group.

Section 4.5 Special Rule for Brazilian Judicial Deposit. Notwithstanding any
other provision in the Agreement, Paragon shall pay to Noble any amounts,
including accrued interest, arising out of lawsuit number
0018408-55.2009.4.02.5101 filed before the 15th Federal Court of Rio de Janeiro
against the Principal of Itaguai Port Customs Office in Brazil that relate to
the guarantee deposit for the Noble Dave Beard. Any such payment by Paragon
shall be net of any Brazilian tax expense related to the interest income (on the
Judicial Deposit), so that Paragon is made whole for the interest income.

Section 4.6 Special Rule for U.S. Refunds. Notwithstanding any other provision
of this Agreement, Noble shall be entitled to any refund of Taxes previously
paid by the Noble Group or the Paragon Group to any Tax Authority in the United
States to the extent such refund arises as the result of the payment of
additional Taxes in Mexico for Tax Years 2002 through 2006 under Mexico’s
amnesty program.

Section 4.7 Initial Determinations and Subsequent Adjustments. The initial
determination of the amount of any payment that one Party is required to make to
another under this Agreement shall be made on the basis of the Tax Return as
filed, or, if the Tax to which the payment relates is not reported in a Tax
Return, on the basis of the amount of Tax initially paid to the Tax Authority.
The amounts paid under this Agreement will be redetermined, and additional
payments relating to such redetermination will be made, as appropriate, if as a
result of an audit by a Tax Authority, an amended Tax Return, an actual or
deemed payment under Section 4.2 in excess of the amounts owed thereunder, or
for any other reason (i) additional Taxes to which such redetermination relates
are subsequently paid, (ii) a refund of such Taxes is received, (iii) the Group
to which a Tax Item is allocated changes or (iv) the amount or character of any
Tax Item is adjusted or redetermined. Each payment required by the immediately
preceding sentence (i) as a result of a payment of additional Taxes will be due
30 Business Days after the date on which the additional Taxes were paid, (ii) as
a result of the receipt of a refund will be due 30 Business Days after the
refund was received, (iii) as a result of a change in the allocation of a Tax
Item will be due 30 Business Days after the date on which the final action
resulting in such change is taken by a Tax Authority or either Party or any
member of its Group or (iv) as a result of an adjustment or redetermination of
the amount or character of a Tax Item will be due 30 Business Days after the
date on which the final action resulting in such adjustment or redetermination
is taken by a Tax Authority or either Party or any member of its Group. If a
payment is made as a result of an audit by a Tax Authority which does not
conclude the matter, further adjusting payments will be made, as appropriate, to
reflect the outcome of subsequent administrative or judicial proceedings.

Section 4.8 Interest on Late Payments. Payments pursuant to this Agreement that
are not made by the date prescribed in this Agreement or, if no such date is
prescribed, within 30 Business Days after written demand for payment is made
(the “Due Date”) shall bear interest for the period from and including the date
immediately following the Due Date through

 

14



--------------------------------------------------------------------------------

and including the date of payment at a per annum rate fixed at the Prime Rate
plus 2% per annum, subject to any maximum amount permitted by applicable Law, on
the Due Date (or, if the Due Date is not a business day, as of 11:00 a.m. New
York, NY time on the first business day following the Due Date). Such rate shall
be redetermined at the beginning of each calendar quarter following such Due
Date. Such interest will be payable at the same time as the payment to which it
relates and shall be calculated on the basis of a year of 365 days and the
actual number of days for which due.

Section 4.9 Payments by or to Other Group Members. When appropriate under the
circumstances to reflect the underlying liability for a Tax or entitlement to a
Tax refund or Tax Benefit, a payment which is required to be made by or to Noble
or Paragon may be made by or to another member of the Noble Group or the Paragon
Group, as appropriate, but nothing in this Section 4.9 shall relieve Noble or
Paragon of its obligations under this Agreement.

Section 4.10 Procedural Matters. Any written notice for indemnification
delivered to the indemnifying Party in accordance with Section 8.4 shall state
the amount due and owing together with a schedule calculating in reasonable
detail such amount (and shall include any relevant Tax Records, statement, bill
or invoice related to such Taxes, costs, expenses or other amounts due and
owing). All payments required to be made by one Party to the other Party
pursuant to this Article IV shall be made in U.S. Dollars by electronic, same
day wire transfer. Payments shall be deemed made when received. If the
indemnifying Party fails to make a payment to the indemnified Party within the
time period set forth in this Article IV, the indemnifying Party shall pay to
the indemnified Party, in addition to interest that accrues pursuant to Section
4.8, any costs or expenses incurred by the indemnified Party to secure such
payment or to satisfy the indemnifying Party’s portion of the obligation giving
rise to the indemnification payment.

Section 4.11 Tax Consequences of Payments. For all Tax purposes and to the
extent permitted by applicable Tax Law, the Parties shall characterize any
payment made pursuant to this Agreement in the same manner as if such payment
were a capital contribution by Noble to Paragon or a distribution by Paragon to
Noble, as the case may be, immediately prior to the Spin-off Date. If any such
payment (or portion thereof) causes, directly or indirectly, an increase in the
Taxes owed by the recipient (or any of the members of its Group) under one or
more applicable Tax Laws through withholding or otherwise, the payor’s payment
obligation (or portion thereof) under this Agreement shall be grossed up to take
into account any additional Taxes that may be owed by the recipient (or any of
the members of its Group) as a result of such payment. In the event that a Tax
Authority asserts that Noble’s or Paragon’s treatment of a payment pursuant to
this Agreement should be other than as required pursuant to this Section 4.11,
Noble or Paragon, as appropriate, shall use its commercially reasonable efforts
to contest such assertion.

 

15



--------------------------------------------------------------------------------

ARTICLE V

TAX CONTESTS

Section 5.1 Notices. Each Party shall provide prompt notice to the other Party
of any pending or threatened Tax Contest of which it becomes aware relating to
(i) Taxes for which it may be indemnified by the other Party hereunder, (ii) the
qualification of the Spin-off as a Tax-free transaction described under Sections
368(a)(1)(D) and 355 of the Code to Noble, its shareholders (except with respect
to cash received in lieu of fractional shares), and Paragon, or (iii) any change
in the Tax treatment of the Related Separation Transactions. Such notice shall
contain factual information (to the extent known by the notifying Party or its
agents or representatives) describing any asserted Tax liability in reasonable
detail and shall be accompanied by copies of any notice and other documents
received from any Tax Authority in respect of any such matters. If (i) an
indemnified Party has knowledge of an asserted Tax liability with respect to a
matter for which it is to be indemnified hereunder, (ii) such Party fails to
give the indemnifying Party prompt notice of such asserted Tax liability, and
(iii) the indemnifying Party has the right, pursuant to Section 5.2, to control
the Tax Contest relating to such Tax liability, then (A) if the indemnifying
Party is precluded from contesting the asserted Tax liability as a result of the
failure to give prompt notice, the indemnifying Party shall have no obligation
to indemnify the indemnified Party for any Taxes arising out of such asserted
Tax liability and (B) if the indemnifying Party is not precluded from contesting
the asserted Tax liability, but such failure to give prompt notice results in a
monetary detriment to the indemnifying Party, then any amount which the
indemnifying Party is otherwise required to pay the indemnified Party pursuant
to this Agreement shall be reduced by the amount of such detriment.

Section 5.2 Control of Tax Contests.

(a) General Rule. Except as otherwise provided in this Section 5.2, the Preparer
of any Tax Return shall be the Controlling Party with respect to any Tax Contest
involving a Tax reported on such Tax Return.

(b) Tax Contests Involving Certain Taxes Reported on a Joint Return. The
Non-Preparer shall be the Controlling Party with respect to that portion of any
Tax Contest involving a Tax or Tax Benefit reported on a Joint Return where the
Non-Preparer is liable for such Tax or entitled to reimbursement for such Tax
Benefit under this Agreement and such Tax or Tax Benefit is separable from all
other Taxes or Tax Benefits reported on such Joint Return; provided, however,
that Noble shall be the Controlling Party with respect to any Tax Contest
involving Separation Tax Items.

(c) Tax Contests Involving Taxes Reported on Certain Brazilian Tax Returns. The
Parties shall use all commercially reasonable means to mitigate the assessment
of Taxes by any Tax Authority in Brazil and shall share all reasonable
third-party costs that are attributable to such mitigation in the same
proportion as the number of Brazilian High Specification Rig Days bears to the
number of Brazilian Standard Specification Rig Days, respectively, for such Tax
Year.

 

16



--------------------------------------------------------------------------------

(d) Tax Contests Involving Mexican Tax Receivables. Noble shall be the
Controlling Party with respect to any Tax Contest to the extent related to
Mexican tax receivables described in Section 4.3. Noble shall reimburse Paragon
for any reasonable third-party costs incurred by the Paragon Group in connection
with such contest.

(e) Non-Controlling Party Participation Rights. With respect to any Tax Contest
involving a Tax for which the Non-Controlling Party may be liable, or a Tax
Benefit to which the Non-Controlling Party may be entitled to reimbursement
under this Agreement, (i) the Non-Controlling Party shall, at its own cost and
expense, be entitled to participate in such Tax Contest, (ii) the Controlling
Party shall keep the Non-Controlling Party reasonably informed and consult in
good faith with the Non-Controlling Party and its Tax advisors with respect to
any issue relating to such Tax Contest, (iii) the Controlling Party shall
provide the Non-Controlling Party with copies of all correspondence, notices and
other written materials received from any Tax Authority and shall otherwise keep
the Non-Controlling Party and its Tax advisors advised of significant
developments in the Tax Contest and of significant communications involving
representatives of the Tax Authority, (iv) the Non-Controlling Party may request
that the Controlling Party take a position in respect of such Tax Contest, and
the Controlling Party shall do so provided that (A) there exists substantial
authority for such position (within the meaning of the accuracy-related penalty
provisions of Section 6662 of the Code), (B) the adoption of such position would
not reasonably be expected to increase the Taxes for which the Controlling Party
is liable, or decrease the Tax Benefit for which it is entitled to
reimbursement, under this Agreement (unless the Non-Controlling Party agrees to
indemnify and hold harmless the Controlling Party from such increase in Taxes or
reduction in Tax Benefits), and (C) the Non-Controlling Party agrees to
reimburse the Controlling Party for any reasonable third-party costs that are
attributable to the Non-Controlling Party’s request, to the extent those costs
exceed $50,000, (v) the Controlling Party shall provide the Non-Controlling
Party with a copy of any written submission to be sent to a Taxing Authority
prior to the submission thereof and shall give good faith consideration to any
comments or suggested revisions that the Non-Controlling Party or its Tax
advisors may have with respect thereto, and (vi) there will be no settlement,
resolution or closing or other agreement with respect thereto without the
consent of the Non-Controlling Party, which consent shall not be unreasonably
withheld or delayed.

ARTICLE VI

ASSISTANCE AND COOPERATION

Section 6.1 Provision of Information.

(a) Information with Respect to Joint Returns. At the written request of the
Preparer, the Non-Preparer shall provide the Preparer with (A) all Tax Records
or other information then in the possession of the Non-Preparer’s Group that are
reasonably necessary for the Preparer to properly and timely file all Joint
Returns and (B) to the extent applicable Tax Law permits Tax Items allocable to
the Non-Preparer pursuant to Article II to be taken into account separately from
Tax Items allocable to the Preparer pursuant to Article II, pro forma portions
of such Joint Returns, prepared in a format reasonably acceptable to the
Preparer and which include only Tax Items allocable to the Non-Preparer pursuant
to Article II. The Non-Preparer shall provide the materials described in
subclauses (A) and (B) of the preceding

 

17



--------------------------------------------------------------------------------

sentence no later than thirty days after the date of the Preparer’s written
request. However, if the Preparer requests any such information within the
thirty day period ending on the due date of such Joint Return, taking into
account applicable extensions, the Non-Preparer shall provide such information
as soon as commercially reasonable. If the Non-Preparer fails to provide such
materials within the time period described in this Section 6.1 and in the form
reasonably requested by the Preparer to permit the timely filing of any Joint
Return, then, notwithstanding any other provision of this Agreement, the
Non-Preparer shall be liable for, and shall indemnify and hold harmless each
member of the Preparer’s Group from and against, any penalties, interest or
additional amounts in respect of Taxes (but excluding any Taxes underlying such
amounts) assessed against any member of either Group by reason of any resulting
delay in filing such return, to the extent such penalties, interest or
additional amounts in respect of Taxes are directly attributable to the delay in
providing such information. If the Non-Preparer provides such materials within
the time period described in this Section 6.1(a) in the form reasonably
requested by the Preparer to permit the timely filing of a Joint Return, then,
notwithstanding any other provision of this Agreement, the Preparer shall be
liable for, and shall indemnify and hold harmless each member of the
Non-Preparer’s Group from and against, any penalties, interest or additional
amounts in respect of Taxes (but excluding any Taxes underlying such amounts)
assessed against any member of either Group by reason of any delay in filing
such return.

(b) Information with Respect Tax Payments. At the written request of the
Preparer, the Non-Preparer shall provide the Preparer with all Tax Records or
other information then in the possession of the Non-Preparer’s Group that the
Preparer reasonably requests in order to determine the amount of Taxes due on
any Payment Date with respect to a Joint Return. The Non-Preparer shall provide
such information no later than thirty days from the date of the Preparer’s
written request. However, if the Preparer requests any such information within
the thirty day period ending on the Payment Date, the Non-Preparer shall provide
such information as soon as commercially reasonable. If the Non-Preparer fails
to provide such information within the time period described in this Section
6.1(b) and in the form reasonably requested by the Preparer to permit the timely
payment of such Taxes, the indemnification principles of Section 6.1(a) shall
apply with respect to any penalties, interest or additional amounts in respect
of Taxes (but excluding any Taxes underlying such amounts) assessed against any
member of either Group by reason of any resulting delay in paying such Taxes, to
the extent such penalties, interest, or additional amounts in respect of Taxes
are directly attributable to the delay in providing such information.

(c) Information with Respect to Separate Returns. At the written request of the
Preparer, the Non-Preparer shall provide the Preparer with all Tax Records or
other information then in the possession of the Non-Preparer’s Group that the
Preparer reasonably requests in order to properly and timely file all Separate
Returns for which the Preparer is responsible pursuant to Section 3.2. Such
information shall be provided within the time period prescribed by Section
6.1(a) for the provision of information for Joint Returns. If the Non-Preparer
fails to provide such information within the time period described in Section
6.1(a) and in the form reasonably requested by the Preparer to permit the timely
filing of a Separate Return, the indemnification principles of Section 6.1(a)
shall apply with respect to any penalties, interest or additional amounts in
respect of Taxes (but excluding any Taxes underlying such amounts) assessed
against any member of either Group by reason of any resulting delay in filing
such return, to the extent such penalties, interest, or additional amounts in
respect of Taxes are directly attributable to the delay in providing such
information.

 

18



--------------------------------------------------------------------------------

(d) Information with Respect to Tax Contests. At the written request of the
Controlling Party, the Non-Controlling Party shall provide the Controlling Party
with all Tax Records or other information then in the possession of the
Non-Controlling Party’s Group that the Controlling Party reasonably requests in
order to handle, settle or conduct the Tax Contest.

Section 6.2 Reliance on Exchanged Information. If a member of the Paragon Group
supplies Tax Records or other information to a member of the Noble Group, or a
member of the Noble Group supplies Tax Records or other information to a member
of the Paragon Group, and an officer of the requesting Group member intends to
sign a statement or other document under penalties of perjury in reliance upon
the accuracy of such Tax Records or other information, then a duly authorized
officer of the Group member supplying such Tax Records or other information
shall certify, to such officer’s knowledge and belief, the accuracy and
completeness of the Tax Records or other information so supplied.

Section 6.3 Provision of Assistance and Cooperation.

(a) Assistance with Respect to Joint Returns. At the written request of the
Preparer, the Non-Preparer shall take (and shall cause its Subsidiaries to
take), at the Preparer’s own cost and expense, any action (e.g., filing a ruling
request with the relevant Tax Authority or executing a limited power of
attorney) that is reasonably necessary in order for the Preparer’s Group to
prepare, file, amend or take any other action with respect to a Joint Return. If
the Non-Preparer fails to take, or cause to be taken, any such requested action,
the indemnification principles of Section 6.1(a) shall apply with respect to any
penalties, interest, or additional amounts in respect of Taxes (but excluding
any Taxes underlying such amounts) assessed against any member of either Group
by reason of a failure to take any such requested action, to the extent such
penalties, interest, or additional amounts in respect of Taxes are directly
attributable to the failure to take such action.

(b) Assistance with Respect to Tax Contests. At the request of the Controlling
Party, the Non-Controlling Party shall take (and shall cause its Subsidiaries to
take) any action (e.g., executing a limited power of attorney) that is
reasonably necessary in order for the Controlling Party’s Group to handle,
settle or conduct the Tax Contest. Each Party shall assist the other Party in
taking (or causing to be taken) any remedial actions that are necessary or
desirable to minimize the effects of any adjustment made by a Tax Authority. The
Controlling Party shall reimburse the Non-Controlling Party for any reasonable
out-of-pocket costs and expenses incurred in complying with this Section 6.3(b).
The Controlling Party shall have no obligation to indemnify the Non-Controlling
Party for any additional Taxes resulting from the Tax Contest, if the
Non-Controlling Party fails to provide assistance in accordance with this
Section 6.3(b), to the extent such additional Taxes are directly attributable to
the Non-Controlling Party’s failure to provide such assistance.

 

19



--------------------------------------------------------------------------------

(c) Cooperation. In addition to the obligations enumerated elsewhere in this
Article VI, Noble and Paragon shall cooperate (and shall cause their respective
Subsidiaries to cooperate) with each other and with each other’s agents and
representatives, including their respective accounting firms and legal counsel,
in connection with Tax matters, including, making available to each other, as
reasonably requested and available, personnel (including officers, employees and
agents of the Parties or their Subsidiaries) responsible for preparing,
maintaining, and interpreting information and documents relevant to Taxes, and
personnel reasonably required as witnesses or for purposes of providing
information or documents in connection with any Tax Contest. Furthermore, the
Parties shall cooperate (and cause their respective Subsidiaries to cooperate)
to ensure compliance with the obligations listed in Schedule 6.3(c) hereto by
the Party responsible for such obligation under this Agreement.

Section 6.4 Supplemental Rulings and Supplemental Tax Opinions. Each of the
Parties agrees that at the reasonable request of the other Party (the
“Requesting Party”), such Party shall cooperate and use reasonable efforts to
(and shall cause its Subsidiaries to cooperate and use reasonable efforts to)
assist the Requesting Party in obtaining, as expeditiously as reasonably
practicable, a Supplemental Ruling from the IRS and/or a Supplemental Tax
Opinion from Tax Counsel. Within 30 Business Days after receiving an invoice
from the other Party therefor, the Requesting Party shall reimburse such Party
for all reasonable costs and expenses incurred by such Party and the members of
its Group in connection with assisting the Requesting Party in obtaining any
Supplemental Ruling or Supplemental Tax Opinion. Notwithstanding the foregoing,
no Party shall be required to file any Supplemental IRS Submission unless the
other Party represents to the filing Party that (i) it has reviewed the
Supplemental IRS Submission and (ii) all information and representations, if
any, relating to any member of the other Party’s Group contained in the
Supplemental IRS Submissions are true, correct and complete in all material
respects.

Section 6.5 Withholding and Reporting. With respect to stock of Noble delivered
to any Person, Noble and Paragon shall cooperate (and shall cause their
respective Subsidiaries to cooperate) so as to permit Noble to discharge any
applicable Tax withholding and Tax reporting obligations, including the
appointment of Paragon or one or more of its Subsidiaries as the withholding and
reporting agent if Noble or one or more of its Subsidiaries is not otherwise
required or permitted to withhold and report under applicable Tax Law.

Section 6.6 Retention of Tax Records. Each of Noble and Paragon shall preserve
(and shall cause their respective Subsidiaries to preserve) all Tax Records that
are in their possession (or in the possession of their respective Subsidiaries),
and that could affect the liability of any member of the other Group for Taxes,
for as long as the contents thereof may become material in the administration of
any matter under applicable Tax Law, but in any event until the later of (i) the
expiration of any applicable statutes of limitation, as extended and (ii) 7
years after the Spin-off Date.

Section 6.7 Confidentiality. The provisions of Section 7.13 of the Master
Separation Agreement shall govern the confidentiality, disclosure, and use of
Confidential Information (as defined therein) relating to Taxes.

 

20



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTION ON CERTAIN ACTIONS OF THE GROUPS

Section 7.1 General Restrictions. Following the Effective Date, Noble and
Paragon shall not (and shall cause their respective Subsidiaries not to) take
any action that, or fail to take any action the failure of which would be
inconsistent with (i) the qualification of the Spin-off as a Tax-free
transaction described under Sections 368(a)(1)(D) and 355 of the Code to Noble,
its shareholders (except with respect to cash received in lieu of fractional
shares), and Paragon or (ii) the Tax-free treatment of the Related Separation
Transactions.

Section 7.2 Restricted Actions Relating to Tax Materials. Without limiting the
other provisions of this Article VII, following the Effective Date, Noble and
Paragon shall not (and shall cause their respective Subsidiaries not to) take
any action that, or fail to take any action the failure of which to take, would
be reasonably likely to be inconsistent with, or cause any Person to be in
breach of, any representation or covenant, or any material statement, made in
the Tax Materials.

Section 7.3 Certain Paragon Actions Following the Spin-off.

(a) General Rule. Except as provided in Section 7.3(b), and without limiting the
other provisions of this Article VII, during the two-year period beginning on
the Spin-off Date, Paragon shall not take or enter into a binding agreement to
take (and shall cause its Subsidiaries not to take or enter into a binding
agreement to take) any of the following actions:

(i) the liquidation of Paragon;

(ii) the sale of all or substantially all of the assets that constitute the
Paragon Business to any Person other than an entity that is and will be
wholly-owned, directly or indirectly, by Paragon;

(iii) the transfer of any assets in a transaction described in subparagraphs
(A), (C), (D), (F), or (G) of Section 368(a)(1) to another entity, other than an
entity that is and will be wholly-owned, directly or indirectly, by Paragon;

(iv) the transfer of all or substantially all of the assets that constitute the
Paragon Business in a transaction described in Section 351 or Section 721 other
than a transfer to a corporation or partnership that is and will be
wholly-owned, directly or indirectly, by Paragon;

(v) the issuance of stock (or any instrument that is convertible or exchangeable
into any such stock) other than an issuance to which Treasury Regulations
§§ 1.355-7(d)(8) or (9) applies;

(vi) the facilitation of or other participation in any acquisition (or deemed
acquisition) of stock of Paragon that would result in any shareholder owning (or
being deemed to own after applying the rules of Sections 355(e)(4)(C) and
355(e)(3)(B) of the Code) forty percent (40%) or more (by vote or value) of the
outstanding stock of Paragon; or

 

21



--------------------------------------------------------------------------------

(vii) the redemption or other repurchase of any stock other than pursuant to
open market stock repurchase programs meeting the requirements of
Section 4.05(1)(b) of Rev. Proc. 96-30, 1996-1 C.B. 696, as in effect prior to
its amendment by Rev. Proc. 2003-48, 2003-2 C.B. 86.

(b) Opinion of Counsel with Respect to Restricted Actions. Paragon may take (or
cause its Subsidiaries to take) one or more of the actions listed in Section
7.3(a) if Paragon obtains from Tax Counsel a Supplemental Tax Opinion that is
reasonably satisfactory to Noble.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Entire Agreement. This Agreement, together with the Master
Separation Agreement, the Ancillary Agreements, and the Schedules referenced or
attached hereto and thereto, constitutes the entire agreement and understanding
between Noble and Paragon with respect to the subject matter hereof and
supersedes all prior written and oral and all contemporaneous oral agreements
and understandings with respect to the subject matter hereof.

Section 8.2 Governing Law. This Agreement shall be governed and construed and
enforced in accordance with the laws of the State of New York without regard to
principles of conflicts of laws thereof that would result in the application of
the laws of any other jurisdiction.

Section 8.3 Termination. This Agreement may be terminated at any time by mutual
consent of Noble and Paragon. In the event of termination pursuant to this
Section, no Party shall have any Liability of any kind to any other Party by
reason of this Agreement or such termination.

Section 8.4 Notices. Unless expressly provided herein, all notices, claims,
certificates, requests, demands and other communications hereunder shall be in
writing and shall be deemed to be duly given (i) when personally delivered or
(ii) if mailed registered or certified mail, postage prepaid, return receipt
requested, on the date the return receipt is executed or the letter is refused
by the addressee or its agent or (iii) if sent by overnight courier which
delivers only upon the signed receipt of the addressee, on the date the receipt
acknowledgment is executed or refused by the addressee or its agent or (iv) if
sent by facsimile or electronic mail, on the date confirmation of transmission
is received (provided that a copy of any notice delivered pursuant to this
clause (iv) shall also be sent pursuant to clause (i), (ii) or (iii)), addressed
to the attention of the addressee’s General Counsel at the address of its
principal executive office or to such other address or facsimile number for a
party as it shall have specified by like notice.

Section 8.5 Counterparts. This Agreement, including the Schedules hereto and the
other documents referred to herein, may be executed in counterparts, each of
which shall be deemed to be an original but all of which shall constitute one
and the same agreement.

 

22



--------------------------------------------------------------------------------

Section 8.6 Binding Effect; Assignment. This Agreement shall inure to the
benefit of and be binding upon the Parties and their respective legal
representatives and successors. This Agreement may not be assigned by any Party,
except that Noble may assign any or all of its rights, interests and obligations
hereunder to any Affiliate, as the case may be, provided that any such Affiliate
agrees in writing to be bound by all of the terms, conditions and provisions
contained herein

Section 8.7 No Third party Beneficiaries. This Agreement is solely for the
benefit of the Parties and their respective Groups and is not intended to confer
upon any other Person except the Parties and their respective Groups any rights
or remedies hereunder.

Section 8.8 Severability. If any term or other provision of this Agreement or
the Schedules attached hereto is determined by a nonappealable decision by a
court, administrative agency or arbitrator to be invalid, illegal or incapable
of being enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible. If any
sentence in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

Section 8.9 Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any Party in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty or agreement herein, nor shall any single
or partial exercise of any such right preclude other or further exercise thereof
or of any other right. All rights and remedies existing under this Agreement or
the Schedules attached hereto are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

Section 8.10 Amendment. No change or amendment will be made to this Agreement
except by an instrument in writing signed on behalf of each of the Parties;
provided, that Noble may, in its sole discretion, amend this Agreement to
conform the text of this Agreement to any provision contained in the
Distribution Information Statement (as defined in the Master Separation
Agreement) that purports to describe this Agreement.

Section 8.11 Authority. Each of the Parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement by it has been duly authorized by all necessary corporate or other
actions, (c) it has duly and validly executed and delivered this Agreement on or
prior to the Spin-off Date and (d) this Agreement creates legal, valid and
binding obligations, enforceable against it in accordance with its respective
terms subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and general equity
principles.

 

23



--------------------------------------------------------------------------------

Section 8.12 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement or any Ancillary Agreement, the Party or the Parties who are or are to
be thereby aggrieved shall have the right to specific performance and injunctive
or other equitable relief of their rights under this Agreement or such Ancillary
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The Parties agree
that the remedies at law for any breach or threatened breach, including monetary
damages, are inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived.

Section 8.13 Construction. This Agreement shall be construed as if jointly
drafted by Paragon and Noble and no rule of construction or strict
interpretation shall be applied against any Party.

Section 8.14 Performance Guarantees. Noble and Paragon shall cause to be
performed, and hereby guarantee the performance of, all actions, agreements and
obligations set forth herein to be performed by their respective Affiliates.

Section 8.15 Limitation of Liability. IN NO EVENT SHALL ANY MEMBER OF THE NOBLE
GROUP OR THE PARAGON GROUP OR THEIR RESPECTIVE DIRECTORS, OFFICERS AND EMPLOYEES
BE LIABLE FOR ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE
OR SPECULATIVE DAMAGES (INCLUDING IN RESPECT OF LOST PROFITS OR REVENUES),
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE), WHETHER OR
NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

Section 8.16 Predecessors or Successors. Any reference to Noble, Paragon, a
Person or a Subsidiary in this Agreement shall include any predecessors or
successors (e.g., by merger or other reorganization, liquidation or conversion)
of Noble, Paragon, such Person or such Subsidiary, respectively.

Section 8.17 Expenses. Except as otherwise expressly provided for herein, each
Party and its Subsidiaries shall bear their own expenses incurred in connection
with the preparation of Tax Returns and other matters related to Taxes under the
provisions of this Agreement for which they are liable.

Section 8.18 Effective Date. This Agreement shall become effective on the date
recited above on which the Parties entered into this Agreement.

Section 8.19 Change in Law. Any reference to a provision of the Code or any
other Tax Law shall include a reference to any applicable successor provision or
law.

Section 8.20 Disputes. The procedures for discussion, negotiation and
arbitration set forth in Article V of the Master Separation Agreement, once
executed, shall apply to all disputes, controversies or claims (whether sounding
in contract, tort or otherwise) that may arise out of or relate to, or arise
under or in connection with this Agreement.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date set forth above.

 

NOBLE CORPORATION PLC By:   /s/ David W. Williams Name:   David W. Williams
Title:   President and Chief Executive Officer

 

PARAGON OFFSHORE PLC By:   /s/ Steven A. Manz Name:   Steven A. Manz Title:  

Senior Vice President and

Chief Financial Officer